Citation Nr: 1745108	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  14-12 246	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE


Entitlement to an initial rating in excess of 50 percent for anxiety disorder, not otherwise specified.  



REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Anderson, Counsel




INTRODUCTION

The Veteran served on active duty from May 1960 to May 1961.  

This matter comes to the Board of Veterans' Appeals (Board) from a May 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R.                § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

FINDING OF FACT

On May 24, 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal through his authorized representative.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran or his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
DONNIE R. HACHEY
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


